                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


CAROLYN R. GONSALVES                       )
                                           )
              Plaintiff,                   )
                                           )
        v.                                 )
                                           )         No. 18 C 5564
THOMAS J. DART, in his official capacity   )
as Sheriff of Cook County, DAVID           )         Judge Virginia M. Kendall
MARTIN, in his official and individual     )
capacity, ROBERT INFELISE, in his          )
official and individual capacity, EMILIANO )
VALENCIA, in his official and individual   )
capacity, and COUNTY OF COOK, as           )
indemnitor,                                )
                                           )
              Defendants.                  )


                    MEMORANDUM OPINION AND ORDER

      Plaintiff    Carolyn   Gonsalves     (“Gonsalves”)   filed   this   employment

discrimination action pursuant to Title VII of the Civil Rights Act, the Illinois Human

Rights Act (“IHRA”), and 42 U.S.C. § 1983, against Defendants Sheriff Thomas J.

Dart (“Dart”), Lieutenant David Martin (“Martin”), Sergeant Robert Infelise

(“Infelise”), and Sergeant Emiliana Valencia (“Valencia”). (Dkt. 1, at ¶ 1). Gonsalves

also seeks indemnification pursuant to 745 ILCS §§10/1–202, 10/2–302, and 10/9–102

against Cook County in connection with these allegations. Id. Gonsalves specifically

alleges four counts of hostile work environment against Dart under Title VII and the

IHRA. Id. at ¶¶ 37–56. She also alleges two counts of discrimination in violation of

§ 1983 against Martin, Infelise, and Valencia.       Id. at ¶¶ 57–66.      Defendants


                                      Page 1 of 9
collectively filed a Motion to Dismiss for failure to state a claim.     (Dkt. 18).

Defendants’ motion is granted in part and denied in part.

                                 BACKGROUND

      Gonsalves began work as a Deputy Sheriff with the Court Services Division of

the Cook County Sheriff’s Office in February of 2000. (Dkt. 1, at ¶ 7). Gonsalves

transferred from the Bridgeview Courthouse Civil Process Unit to the Markham

Courthouse Civil Process Unit (“Markham”) in or about Fall 2014. Id. at ¶¶ 19–20.

Up until the time that Gonsalves was assigned to Markham, she worked at the

Sheriff’s Office without incident and received positive performance reviews and no

complaints. Id. at ¶ 21.

      At all relevant times, Infelise and Valencia were employed at Markham as

sergeants. Id. at ¶¶ 11–12. In 2016, Martin was detailed to Markham as a lieutenant

for the Civil Process Unit. Id. at ¶ 22. Martin became the primary report agent for

Gonsalves. Id. Soon thereafter, Martin began to antagonize Gonsalves with the aid

of Infelise and Valencia. Id. at ¶ 23. Gonsalves alleges that Martin, Infelise, and

Valencia subjected her to harassment in the form of sending her to the Office of

Professional Review for non-existent investigations, regularly assigning her the

worst equipment and subpar Sheriff’s vehicles, consistently giving her documented

minimum performance counseling for trivial violations, assigning her unrealistic and

demanding workloads, aiming demeaning comments at her during roll calls, and

denying multiple time-off requests. Id. at ¶¶ 23(a)–(h).




                                      Page 2 of 9
      On October 4, 2017, Gonsalves formally submitted a complaint to Human

Resources and the Office of Professional Review. Id. at ¶ 26. She alleged that

Defendants’ discriminatory conduct created a hostile work environment and put her

under extreme stress. Id. In January 2018, Human Resources informed her that it

closed her investigation despite calling her one month later to conduct an interview

about her complaint. Id. at ¶ 30. Regardless, between Human Resources and the

Office of Professional Review, Gonsalves received no relief and the discriminatory

abuse continued. Id. at ¶¶ 31–33. On May 17, 2018, Gonsalves filed a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”)

based on her race and sex. Id. at ¶ 14, Ex. 1. On or about May 18, 2018, she received

a notice of right to sue from the EEOC. Id. at ¶ 15, Ex. 1.

      In July 2018, on her own volition, Gonsalves transferred due to the abrasive

environment at Markham. Id. at ¶ 34. She now works in the Evictions Unit which

requires an increased commute time, additional parking fees, and less opportunity

for overtime pay as compared to her Markham assignment. Id. at ¶ 35.

                                LEGAL STANDARD

      To state a claim upon which relief can be granted, a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

FED. R. CIV. P. 8(a)(2). In considering a motion to dismiss under Rule 12(b)(6), the

Court must accept all facts alleged in the complaint as true and construe all

reasonable inferences in favor of the plaintiff. See Cannici v. Vill. of Melrose Park,

885 F.3d 476, 479 (7th Cir. 2018). To overcome a motion to dismiss, a complaint must



                                       Page 3 of 9
allege “enough facts to state a claim to relief that is plausible on its face.” Forgue v.

City of Chi., 873 F.3d 962, 966 (7th Cir. 2017) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 556). A complaint that pleads facts that are

conclusory in nature and devoid of “further factual enhancement” will be dismissed.

Id. (quoting Twombly, 550 U.S. at 557).

                                    DISCUSSION

I. Discrimination under Title VII, IHRA, and § 1983: Counts I–VI

      Title VII, the IHRA, and § 1983 prohibit employment discrimination based on

race, color, religion, sex, or national origin. See 42 U.S.C. § 2000e; see also 775 ILCS

5/1–102; and 42 U.S.C. § 1983. A plaintiff can prove discrimination either directly or

indirectly, and the standard for analysis under each of the statutes is essentially

identical. See Williams v. Seniff, 342 F.3d 774, 788 n.13 (7th Cir. 2003) (“Our cases

make clear that the same standards for proving intentional discrimination apply to

Title VII and § 1983 equal protection.”); see also Bagwe v. Sedgwick Claims Mgmt.

Servs., Inc., 811 F.3d 866, 879 n.39 (7th Cir. 2016) (detailing same and including the

IHRA). A plaintiff’s complaint “easily satisfies the requirements of 8(a)” when it

provides defendants with fair notice of the claim. See 534 U.S. 506, 514 (2002). A

plaintiff successfully pleads an adverse employment action in violation of Title VII by




                                       Page 4 of 9
detailing events leading to an adverse action, identifying at least some of the guilty

parties, and providing relevant dates for when the action(s) occurred. See id.

      Both parties identify and discuss the McDonnell Douglas framework in their

briefs. (Dkt. 18, 23.) However, McDonnell Douglas is expressly an evidentiary

standard, and not a pleading standard. See Swierkiewicz v. Sorema N.A., 534 U.S.

506, 510 (2002).     Neither the Federal Rules nor other controlling authority

contemplate that a heightened pleading standard exists for employment

discrimination cases. Id. at 511–12. Rule 8(a) “simply calls for enough facts to raise

a reasonable expectation that discovery will reveal evidence supporting the plaintiff’s

allegations.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (quoting Twombly, 550

U.S. at 556) (internal quotation marks omitted); see also Twombly, 550 U.S. at 556

(“[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual

proof of those facts is improbable, and that a recovery is very remote and unlikely.”)

(internal citation and quotation marks omitted).

      Gonsalves has adequately identified the parties and relevant timeframes of the

alleged abuse to give the Defendants adequate notice of her complaint. She alleges

that Martin, Infelise, and Valencia’s discriminatory actions began with Martin’s

assignment in 2016 and continued consistently through her time at Markham. (Dkt.

1, at ¶¶ 24–25, 32.) The complaint states that Dart’s failure to correct this hostile

work environment, perpetrated through his agents, subjects him to liability under

Title VII and the IHRA. Id. at ¶¶ 3, 37–56. This satisfies Gonsalves’s burden of

pleading under Rule 8(a). Furthermore, as Martin, Infelise, and Valencia were the



                                      Page 5 of 9
alleged perpetrators of this hostile work environment, the complaint sufficiently

states a claim for violation of § 1983 against them in Counts V and VI.

       Additionally, Gonsalves successfully pleaded an adverse employment action as

a result of Defendants’ conduct. (Dkt. 1, at ¶¶ 23(a)–(h)). Adverse employment

actions fall into three separate categories: termination or reduction in compensation;

transfers which reduce future career prospects; and “unbearable changes in job

conditions, such as a hostile work environment or conditions amounting to

constructive discharge.” See Alexander v. Casino Queen, Inc., 739 F.3d 972, 980 (7th

Cir. 2014) (emphasis added). There are no allegations within the complaint that

Gonsalves was terminated or that she was transferred to a dead-end career, but such

allegations are not necessary to survive a motion to dismiss. (Dkt. 1). Gonsalves

adequately alleges that Defendants subjected her to a hostile work environment. Id.

at ¶¶ 23(a)–(h), 37–56.

       Gonsalves has also sufficiently pleaded that the alleged adverse employment

action occurred on the basis of her race and sex. Through reference in Counts I–VI,

she adequately alleges that Defendants subjected her to a hostile work environment

and unwelcome discrimination in violation of Title VII on account of her race and sex.

(Dkt. 1, at ¶¶ 37–56.) It is without dispute that females are a protected class under

Title VII, the IHRA, and § 1983.            Hoffman–Dombrowski v. Arlington Intern.

Racecourse, Inc., 254 F.3d 644, 650 (7th Cir. 2001). 1 Defendants’ argument that



1While Hoffman–Dombrowski discusses discrimination against females specifically as it
relates to Title VII, Title VII’s requirements are “essentially identical” to those of the IHRA
and § 1983 for purposes of this analysis. See Bagwe, 811 F.3d at 879 n.39.

                                          Page 6 of 9
Gonsalves must plead background circumstances to establish a claim of racial

discrimination as a person belonging to a historically-accepted majority class

confuses pleading and evidentiary requirements. A complainant “need not include

such facts” as to satisfy the prima facie burden set by McDonnell Douglas. See

Swierkiewicz, 534 U.S. at 508. All that Gonsalves was required to plead was precisely

what she did—that she was subjected to discrimination based on the color of her skin.

See McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 278–79 (1976) ( “[Title

VII’s] terms are not limited to discrimination against members of any particular

race”).

          To state a claim for hostile work environment, the plaintiff must allege she was

subjected to harassment, that the harassment was based on her protected identity,

that the harassment was severe or pervasive so as to alter conditions of employment

creating a hostile or abusive work environment, and that there is a basis for employer

liability. See Huri v. Office of the Chief Judge of the Cir. Ct. of Cook Cty., 804 F.3d

826, 833–34 (7th Cir. 2015). To determine whether an environment is hostile or

abusive, a court must consider the totality of the circumstances. See Harris v. Forklift

Sys. Inc., 510 U.S. 17, 23 (1993). Certain factors to consider include the frequency of

discriminatory conduct, its severity, whether it is physically threatening or

humiliating or merely an offensive utterance, and whether it unreasonably interferes

with the employee’s work performance. See Alexander, 739 F.3d at 982 (citing Harris,

510 U.S. at 23).




                                         Page 7 of 9
      Gonsalves alleges the harassment she received included sending her to the

Office of Professional Review for non-existent investigations, consistently assigning

her subpar equipment causing her to be soaked in the rain, interfering with her work

schedule through frivolous performance counseling, and singling her out in a

demeaning manner during roll calls. (Dkt. 1, at ¶¶ 23(a)–(h)). It is premature to

conclude just how abusive her work environment is at this stage—the Court only

needs to determine whether such behavior could plausibly be abusive. See Huri, 804

F.3d at 834. The pleading standard is subject to lesser demands than the evidentiary

standard that will follow after discovery, so the fact that her story “holds together” at

this phase is sufficient to survive dismissal. Id. (first citing Swierkiewicz, 534 U.S.

at 511; next quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010)).

      It is worth noting that in Counts V and VI of the complaint, Gonsalves vaguely

references “Defendant Sheriff’s gender discrimination” and “Defendant Sheriff’s race

discrimination” in her request for relief. (Dkt. 1, at ¶¶ 61, 66.) To the extent that

Gonsalves attempts to state a claim against Dart under § 1983, her complaint lacks

sufficient clarity to do so. The purpose of Rule 8(a) is to ensure that defendants

receive fair notice of the plaintiff’s claim. Swierkiewicz, 534 U.S. at 514. Here,

Gonsalves fails to expressly allege that Dart violated § 1983. (Dkt. 1, at ¶¶ 57–66.)

While the complaint specifically names defendants Martin, Infelise, and Valencia, it

does not specifically allege any violation of § 1983 by Dart. Id. Therefore, any claim

that Dart violated § 1983 must be dismissed.




                                       Page 8 of 9
II. Count VII: Indemnification

      Pursuant to 745 ILCS § 10/1–202, Defendants Martin, Infelise, Valencia, and

Dart are employees based on their status as Sergeants, Lieutenant, and Sheriff of the

Cook County Sheriff’s Office. Under 745 ILCS §§ 10/2–302 and 10/9–102, the County

may seek to indemnify, or be directed to indemnify the Defendant-employees for the

claims brought against them. Because the claims against the individual Defendants

endure, Defendants’ Motion to Dismiss the indemnification count must similarly be

denied.

                                  CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Dismiss for failure to

state a claim is granted in part, and denied in part. Defendants’ Motion is granted as

to any claim against Dart under Counts V and VI and denied as to the remaining

counts.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: February 26, 2019




                                      Page 9 of 9
